DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following action is in response to amendment and remarks of 04/25/2022.

Claims 1, 3, 4, 7, 9, 10, 13, 15 and 16 have been amended. Claims 5, 6, 11, 12, 17 and 18 have been canceled. Claims 1-4, 7-10 and 13-16 are pending and have been considered below.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4, 7-10 and 13-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Drawings
The drawings are objected to because they contain drawings which appear blurry and/or have hard to read diagrams or text (See at least Figures 5A-5B, 5D, 9, 12A-12C, 15A-15B, 18B-18D, 21A, 30, 32, 36C-36E, 38, 40A-40B, 43A-43C, 47A-47B, 49B, 51A-B, 51D, 55, 57E-57I, 61A-61C, 63B, 65A-65B).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 7-10 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Baum et al. (US 6,606,731, hereafter “Baum”) in view of Cervelli et al. (US 2016/0110369, hereafter “Cervelli”) and in further view of Lim et al. (US 10,303,892, hereafter “Lim”).

Regarding claim 1, Baum discloses a method for providing functionality associated with an electrical schematic for wiring data found in technical documentation for an item via an interactive electronic technical manual system (IETM) configured to provide electronic access to the technical documentation for the item via an IETM viewer (col 2 lines 6-15), the method comprising: 
providing a window for display via the IETM viewer executing on a user computing entity being used by a user of the IETM (col 2 lines 63-67), wherein (a) the window displays the electrical schematic comprising a plurality of wires and a plurality of components (col 2 lines 67 – col 3 lines 1-4), (b) each of the plurality of wires is selectable (col 2 lines 67 – col 3 lines 1-4), and (c) each of the plurality of components is selectable (col 2 lines 67 – col 3 lines 1-4); 
receiving input of a first user interaction of a plurality of user interactions (col 11 lines 12-20); 
responsive to the first user interaction of the plurality of user interactions, comprising hovering over a wire of the plurality of wires, highlighting the wire in the electrical schematic (col 11 lines 12-20);
receiving input of a second user interaction of a plurality of user interactions (col 11 lines 40-67);
responsive to the second user interaction of the plurality of user interactions comprising selecting the wire of the plurality of wires:
(a) generating a preview wire window for the wire, wherein the preview wire window comprises at least one of wiring information describing properties of the wire or other information related to the wire provided in the wiring data (col 11 lines 55-60); and 
(b) providing the preview wire window for display via the IETM viewer (col 11 lines 55-60); 
receiving input of a third user interaction of a plurality of user interactions (col 12 lines 11-24); and 
responsive to the third user interaction of the plurality of user interactions comprising selecting a component of the plurality of components: 
(a) generating a preview component window for the component, wherein the preview component window comprises at least one of component information describing the component or other information related to the component provided in the wiring data (col 12 lines 18-20); and 
(b) providing the preview component window for display via the IETM viewer (col 12 lines 18-20).  
While Baum discloses the preview wiring schematic as above, Baum fails to explicitly disclose wherein the preview windows are superimposed over at least a portion of the window.
Cervelli discloses a method for providing a wiring schematic from a reference database (¶2, ¶5). In particular, Cervelli discloses selecting components of the wiring diagram to display additional information in the form of a superimposed preview window (Fig. 4B-4D).  Accordingly it would have been obvious to one having ordinary skill in the art and the teachings of Baum and Cervelli before them before the effective filing of the claimed invention to combine the display of additional information regarding a selected component of a wiring schematic UI in a superimposed window, as disclosed by Cervelli, with the display of additional wiring information of a selected wiring and/or component as a preview window of the display window of Baum, resulting in the predictable result of displaying the wiring preview or component preview window superimposed over at least a portion of the display window of the combination of Baum and Cervelli. One would have been motivated to make this combination to provide known improvements expected in a schematic window, as suggested by Cervelli (¶30, ¶36-37).
While Baum and Cervelli disclose the preview window wiring schematic UI as above, wherein a user performs interactions on a web-based interface (Cervelli ¶26, Baum col 9 lines 8-13), neither Baum nor Cervelli explicitly disclose wherein the user is a credentialed user signed into the schematic UI.
Lim discloses methods for providing document management and interaction in a web browser (col 1 lines 53-67), such as for a 3D CAD drawing and corresponding objects (col 39 lines 16-29). In particular, Lim discloses providing credentialed access to protected documents of the document manager (col 35 lines 62-67 – col 36 lines 1-22). Accordingly it would have been obvious to one having ordinary skill in the art and the teachings of Baum, Cervelli and Lim before them before the effective filing of the claimed invention to combine the credentialed access to a web browser of a schematic UI, as taught by Lim, with the user access web browser wiring schematic UI of Baum and Cervelli, predictably resulting in providing credentialed user access to the wiring schematic to a user signed into the wiring schematic UI of Baum, Cervelli and Lim. One would have been motivated to make this combination to provide additional security to the web application in modern use cases such as mobile device access, as suggested by Lim (col 1 lines 27-44).

Regarding claim 2, Baum, Cervelli and Lim disclose the method of claim 1, and Baum further discloses wherein the plurality of components comprises one or more harnesses, one or more electrical equipment, one or more connectors, and one or more track assemblies (col 2 lines 20-24).  

Regarding claim 3, Baum, Cervelli and Lim disclose the method of claim 1, and Baum further discloses wherein (a) the component comprises a connector (col 2 lines 26-37) and (b) the component information comprises an illustration of the connector displayed on the preview component window comprising a plurality of pins in which each of the plurality of pins is selectable (col 15 lines 62-67 – col 16 lines 1-14) and the method further comprises: 
receiving input of a fourth user interaction of a plurality of user interactions (col 15 lines 62-67 – col 16 lines 1-14); and 
responsive to the fourth user interaction of the plurality of user interactions comprising receiving input of a selection of a pin from the plurality of pins: 
generating a preview pin window for the pin, wherein the preview pin window comprises pin information describing the pin provided in the wiring data (col 15 lines 62-67 – col 16 lines 1-14); and 
providing the preview pin window for display via the IETM viewer (col 15 lines 62-67 – col 16 lines 1-14, wherein the preview pin window is superimposed over at least a portion of the window (in combination with Cervelli as presented Fig. 4B-4D).  

Regarding claim 4, Baum, Cervelli and Lim the method of claim 1, and Baum further discloses: 
receiving input of a fourth user interaction of a plurality of user interactions (col 18 lines 63-67 – col 19 lines 1-18); 
responsive to the fourth user interaction of the plurality of user interactions comprising the selection of a selection mechanism: 
generating a list of components, wherein the list of components comprises each component shown in the electrical schematic (Fig. 30); 
providing the list of components for display via a first view pane of the window (Fig. 30); and 
providing the electrical diagram for display via a second view pane of the window (Fig. 30).  

Regarding claims 7-10, claims 7-10 disclose similar limitations to claims 1-4, respectively, and are similarly rejected.

Regarding claims 13-16, claims 13-16 disclose similar limitations to claims 1-4, respectively, and are similarly rejected.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Rogers  et al.
US 20030046663 A1
System and method for analyzing a graphical program using debugging graphical programs
Shah  et al.
US 20040034498 A1
Grouping components of a measurement system
Gildfind
US 20120254808 A1
Hover-over gesturing on mobile devices
Rosman LaFeveret al.
US 20120304105 A1
Wiring diagram visualization system
Boose
US 8214789 B2
Method and system for keyboard managing and navigating among drawing objects
Baum et al.
US 8381164 B2
Method and system of intelligent interactive graphics electrical plug map to analyze text and distances between electrical contacts and physical layout file builder
Shimoyama et al.
US 9105120 B2
Display system of electronic manual
Itoda et al.
JP 2020067860 A
Method for displaying an electronic service manual of a vehicle involves connecting the multiple electric components with the multiple electric wires, a wiring diagram is provided, and the selected electric wire is highlighted
Woo, I., Kim, S.Y., Maciejewski, R., Ebert, D.S., Ropp, T.D. and Thomas, K. (2009), SDViz: A Context-Preserving Interactive Visualization System for Technical Diagrams. Computer Graphics Forum, 28: 943-950. https://doi.org/10.1111/j.1467-8659.2009.01454.x


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW L TANK whose telephone number is (571)270-1692. The examiner can normally be reached Monday-Thursday 9a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW L TANK/Primary Examiner, Art Unit 2179